DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11. The method of claim 1, wherein the step of removing a portion of the entrained fine polyolefin particles from the gas outlet line to form a bypass stream comprising a higher concentration of the entrained fine polyolefin particles than is present in the first gas stream results in a cooling duty loss of the first heat exchanger of from about 1% to about 50%.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, the closest prior arts, Lowell et al. (US 2018/0105613 A) reference discloses the claimed method for reducing heat exchanger fouling rate (Abstract and Figure 5). However, Lowell et al. does not disclose a bypass line comprising an inlet and outlet for remove a portion of the solid fines from the gas outlet line to form a stream comprising a higher concentration of the solid fines, and a combined gas stream. Kreider et al. (US Patent No. 4,640,963) reference discloses method and apparatus for recycle of entrained solid in off-gas from a gas-phase polyolefin reactor. There is no motivation/suggestion to modify/combine the teachings of Lowell et al. and Kreider et al. to come up with the claimed gas outlet line and bypass line since Lowell et al. reference comprising a cyclone for removing the solid fines before entering the heat exchanger (Figure 5, numerals 503, 507, 509-cyclone, 519 – first heat exchanger). 
Claims 2-14 directly or indirectly depend on Claim 1.
Claims 16-20 directly or indirectly depend on Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774